DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 10/14/2021 has been entered and acknowledged by the Examiner.
Claims 21-27 are pending in the instant application.
Claim Objections
In light of the amendment of the claim 21, the previous objection to the claim is hereby withdrawn.
Terminal Disclaimer
The filing of a timely approved terminal disclaimer is acknowledged.

Double Patenting
In light of the filing of a timely approved terminal disclaimer, the previous rejections of claims 21-27 under non-statutory double patenting, are hereby withdrawn. 

Allowable Subject Matter
Claims 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 21, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 21, and specifically comprising the limitation of “a system for indicating a waning Status of a power source, said system comprising: an audio source powered by the power source, the audio source configured to provide audio sound output characteristic of the waning status; a glow component comprising: a light emitting diode (LED) operable to emit first light, a chemical component operable to produce second light, the chemical component when exposed to the first light operable to produce the second light in relation to an activating reaction of the chemical component when exposed to the first light; a detector configured to detect the audio sound output, said detector including a processor configured to determine whether the audio sound is indicative of the power source waning, the detector configured lo cause operation of the LED to emit the first light” including the remaining limitations.
.	Claims 22-27 are allowable, at least, because of their dependencies on claim 21.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879